Title: New York Assembly. Motion that a Committee be Appointed to Consider a Letter from the Secretary for Foreign Affairs, [23 January 1787]
From: Hamilton, Alexander
To: 


[New York, January 23, 1787]
Resolved, That it is the opinion of this Committee, that a Committee be appointed to consider and report on the letter from the Secretary of Foreign Affairs to his Excellency the Governor, and the papers accompanying it, together with the act of the Legislature entitled “An act relative to debts due to persons within the enemies lines;” passed the twelfth of July, one thousand seven hundred and eighty-two, and another act of the Legislature, entitled “An act for granting a more effectual relief in cases of certain trespasses;” passed the seventeenth of March, one thousand seven hundred and eighty-three.
 